Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 05/09/2022 is acknowledged.  
Election was made without traverse in the reply filed on 05/09/2022.

Status of Claims
This action is in reply to the response filed on 05/09/2022.
Claims 3, 4, 18 and 19 were amended.  Claims 32-45 were canceled.  
Claims 1-31 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 16-28 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites receiving a request from a user to record an adverse event experienced by a patient, receiving a search term input by the user, identifying, in an adverse event database and based on the search term, at least one database record for an adverse event, wherein the at least one database record includes an adverse event type and at least one characteristic, receiving, a rating of the at least one characteristic for the patient, generating an adverse event record based on the adverse event type and the rating, and storing the adverse event record in an adverse event log.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 16 and 31 recite similar limitations.  
Dependent claims 2-13 and 17-28 include additional limitations.  Claims 2 and 17 further define the request to record the adverse event.  Claims 3 and 18 further define the adverse event is associated with a trial regimen.  Claims 4 and 19 further define receiving an indication of the trial regimen.  Claims 5 and 20 further define receiving the search term.  Claims 6 and 21 further define the search term is associated with the adverse event experienced by the patient.  Claims 7 and 22 further define identifying the at least one database record in the adverse event database.  Claims 8 and 23 further define the identified at least one record comprises the search term.  Claims 9 and 24 further define the identified at least one database record comprises at least a portion of the search term.  Claims 10 and 25 further define receiving the rating of the at least one characteristic for the patient.  Claims 11 and 26 further define the rating comprises a level of severity of the adverse event experienced by the patient.  Claims 12 and 27 further define the adverse event record comprises a status of the adverse event.  Claims 13 and 28 further define the adverse event record comprises an unsigned status, hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 16, and 31.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The microprocessor, database, acquiring/receiving/retrieving data, accessing/storing data, analyzing/determining/comparing data, processing/calculating/summing data, and sending/communicating/transmitting data merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2014/0200914 A1 to Rut et al. in view of U.S. Patent Application Publication US 2013/0179187 A1 to Jackson et al. 
Claim 1:  
Rut discloses the following limitations as shown below:
receive a request from a user to record an adverse event experienced by a patient (see at least Fig. 3, What would you like to report? A medicine has caused a side effect; Fig. 5, which medicine are you concerned about?;  Fig. 7; ); 
receive a search term input by the user (see at least Fig. 5, which medicine are you concerned about?; Fig. 7); 
receive, via an input field, a rating of the at least one characteristic for the patient (see at least Fig. 8, medically significant, disabling, hospitalization, life-threatening, etc.); 
generate an adverse event record based on the adverse event type and the rating (see at least Fig. 4, shows a confirmation message with a report ID); and 
store the adverse event record in an adverse event log (see at least Fig. 4, report exported and placed in collect directory).
Rut may or may not disclose the following limitations, but Jackson as shown does:
identify, in an adverse event database and based on the search term, at least one database record for an adverse event, wherein the at least one database record includes an adverse event type and at least one characteristic (see at least Paragraph 241, the analyzer may retrieve from an adverse event database or generate from records retrieved from the adverse event database a side effect profile for the identified medication. As discussed above, the side effect profile may comprise an identification of all side effects or adverse events listed in the adverse event database as experienced by patients consuming the medication, along with a score, raw number, percentage or proportional reporting ratio, or other metric to identify a statistical rate for each side effect); 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Rut with Jackson with the motivation that “ … through analysis of adverse events at the level of drug target proteins, pathways, or metabolizing enzymes, trials may be designed to focus on specific adverse events while reducing false positives or negatives through drug interaction at the protein, pathway, or enzyme level … and adverse events for new drugs in development may be predicted through analysis of adverse event data for drugs with similar molecular interactions or targets” (Jackson, see at least Paragraph 6).
Claim 16 recites substantially similar method limitations to those of system claim 1 and of computer-readable storing medium claim 31, as such, is rejected for similar reasons as given above.
Claim 2:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following limitations:
wherein the request to record the adverse event is received from the user via a first graphical user interface (see at least Fig. 3; Fig. 5, which medicine are you concerned about? What was the side effect(s)?; Fig. 6A, Fig. 6B).
Claim 17 recites substantially similar method limitations to those of system claim 2 and, as such, is rejected for similar reasons as given above.
Claim 3:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut may or may not disclose the following limitations, but Jackson as shown does:
wherein the adverse event is associated with a trial regimen and the at least one processing device is further programmed to: receive a measure of relatedness of the adverse event type to the trial regimen (see at least Paragraph 12, Identification of off-target safety, resistance, or other clinical effects (e.g. improved response, lower death rate, etc.) via analysis of the molecular basis of adverse events; Paragraph 15, Integration of adverse event reports with relevant clinical and molecular knowledge; Paragraph 16, Capturing of proprietary outcomes data, permitting novel insights into clinical trial and adverse drug event management program results; Paragraph 152; Paragraph 160; Paragraph 219).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Rut with Jackson for at least the same reasons given for claim 1.
Claim 18 recites substantially similar method limitations to those of system claim 3 and, as such, is rejected for similar reasons as given above.
Claim 4:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following limitations:
receive an indication of the trial regimen via the first graphical user interface (see at least Paragraph 122, can highlight the location of skin lesions pre- and pos-treatment with a medication).
Claim 19 recites substantially similar method limitations to those of system claim 4 and, as such, is rejected for similar reasons as given above.
Claim 5:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following limitations:
wherein the search term is received from the user via a second graphical user interface (see at least Fig. 7, what was the side effect(s)).
Claim 20 recites substantially similar method limitations to those of system claim 5 and, as such, is rejected for similar reasons as given above.
Claim 6:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following limitations:
wherein the search term is associated with the adverse event experienced by the patient (see at least Fig. 7, what was the side effect(s)).
Claim 21 recites substantially similar method limitations to those of system claim 6 and, as such, is rejected for similar reasons as given above.
Claim 7:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut may or may not disclose the following limitations, but Jackson as shown does:
generating a relevance score for each database record in the adverse event database based on a comparison of each database record to the search term (see at least Paragraph 23, scoring each medication in the list responsive to its frequency of appearance in the retrieved medication and co-medication information,); 
ranking the database records based on the relevance score (see at least Paragraph 23, sorting the list by score); and 
displaying, to the user, a predetermined number of the ranked database records (see at least Paragraph 23, displaying, by the display module, the combination of the second medication and third medication for contraindication from the patient or from the clinical trial).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Rut with Jackson for at least the same reasons given for claim 1.
Claim 22 recites substantially similar method limitations to those of system claim 7 and, as such, is rejected for similar reasons as given above.
Claim 8:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following information:
wherein the identified at least one database record comprises the search term (see at least Paragraph 74, The search server 20 indexes data stored in the database 25 so that the data may be retrieved in response to a search request received at the application server 15 from the user device; Paragraph 85, As the user types the name of the medicine, the search server 20 searches the database 25 and specifically a schema stored in the database 25 relating only to medicines provided by the client.).
Claim 23 recites substantially similar method limitations to those of system claim 8 and, as such, is rejected for similar reasons as given above.
Claim 9:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following information:
wherein the identified at least one database record comprises at least a portion of the search term (see at least Paragraph 85, Once the user sees, in the dropdown menu, the name of the medicine that is suspected of causing the side effect, he or she may select it. In this example, the user begins to type "avas". The only medicine in the schema relating to medicines provided by the client is having a similar name is Avastin™ and so Avastin™ is displayed as a suggestion in the drop down menu; Paragraph 141, Data entry can be simplified because the provision of the further request with relevant content results in the user needing to perform less searching for the data that they wish to enter. Data entry can be more complete because the user is provided with options for entering further information that they might otherwise have not known or not understood was relevant to the data reporting).
Claim 24 recites substantially similar method limitations to those of system claim 9 and, as such, is rejected for similar reasons as given above.
Claim 10:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  
Rut further discloses the following limitations:
wherein the rating of the at least one characteristic for the patient is received via a fourth graphical user interface (see at least Fig. 8, medically significant, disabling, hospitalization, life-threatening, etc.).
Claim 25 recites substantially similar method limitations to those of system claim 10 and, as such, is rejected for similar reasons as given above.
Claim 11:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  
Rut further discloses the following limitations:
wherein the rating comprises a level of severity of the adverse event experienced by the patient (see at least Fig. 8, medically significant, disabling, hospitalization, life-threatening, etc.).
Claim 26 recites substantially similar method limitations to those of system claim 11 and, as such, is rejected for similar reasons as given above.
Claim 12:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  Rut further discloses the following limitations:
 wherein the adverse event record comprises a status of the adverse event (see at least Fig. 8, Condition has improved but not yet fully recovered).
Claim 27 recites substantially similar method limitations to those of system claim 12 and, as such, is rejected for similar reasons as given above.
Claim 13:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  
wherein the adverse event record comprises an unsigned status.
Claim 28 recites substantially similar method limitations to those of system claim 13 and, as such, is rejected for similar reasons as given above.
Claim 14:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  
transmit, after storing the adverse event record in the adverse event log, an alert to a device associated with a supervising physician; 
receive, from the device associated with the supervising physician, a digital signature associated with the adverse event record; and 
update the status of the adverse event record to a signed status.
Claim 29 recites substantially similar method limitations to those of system claim 14 and, as such, is rejected for similar reasons as given above.
Claim 15:  
The combination of Rut/Jackson discloses the limitations as shown in the rejections above.  
authenticate the supervising physician prior to receiving the digital signature.
Claim 30 recites substantially similar method limitations to those of system claim 15 and, as such, is rejected for similar reasons as given above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686